Citation Nr: 1325297	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  12-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a heart disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision which denied the Veteran's petition to reopen the previously denied heart disability claim.  The Veteran has perfected a timely appeal.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 1950 rating decision denied entitlement to service connection for a heart disability. 

2.  The evidence associated with the claims file since the April 1950 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished fact necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for heart disability.


CONCLUSIONS OF LAW

1.  The April 1950 rating decision, denying service connection for a heart disability is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2012).

2.  As evidence received since the April 1950 rating decision, denying service connection for a heart disability is new and material, the criteria for reopening the claim for service connection for a heart disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given the Board's favorable disposition of the petition to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the matter decided on appeal have been accomplished.

II.  Pertinent Laws and Regulations

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012). 

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in February 2010, and the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 ; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An April 1950 rating decision denied entitlement to service connection a heart disability.  The evidence of record at that time consisted of the Veteran's service treatment records and statements from the Veteran.  The available evidence showed no complaints of or treatment for a heart disorder/disability.  

The evidence added to the record since the April 1950 rating decision consists of private treatment records from W.A.M., M.D. dated from 1957 to 1990; VA treatment records dated from April 1999 to June 2010, to include a June 15, 2010 VA examination; additional statements from the Veteran; and the Veteran's testimony presented at the April 2013 Board hearing.  The Veteran's claim was previously denied because there was no current heart pathology shown. 

The newly submitted evidence, namely the June 2010 VA examination report, which was added to the evidence of record after the April 1950 rating decision, shows that the Veteran has been diagnosed with coronary artery disease. Additionally, during the April 2013 hearing the Veteran testified that he was receiving treatment from VA for his heart condition since leaving active military service.  The Veteran also testified that his private family physician W.A.M., M.D. wrote a letter on behalf of the Veteran that related his heart problems in service to his current heart disability.

As such, the evidence that has been submitted since the April 1950 rating decision is both new and material because it shows that the Veteran has been diagnosed with a heart disability.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for a heart disability.


ORDER

New and material evidence has been received to reopen the previously-denied claim for entitlement to service connection for a heart disability; to this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for a heart disability has been reopened.  The Board finds that further development is necessary to obtain evidence that is relevant to the Veteran's claim.  

During the April 2013 Board hearing, the Veteran testified that he was seen several times in service for heart problems at Fort Brook Army Hospital while he was stationed in San Juan, Puerto Rico.  The Veteran's available service treatment records show no treatment for heart problems.  A March 1950 request for Army information record documents that there were no additional records found.  As the Veteran has indicated that he was treated during service and the last search for records was made many years ago, the Board finds that an extensive search should be conducted in order to obtain records from the Fort Brook Army Hospital in San Juan, Puerto Rico.

The Veteran testified that he had heart surgery about 12 to 15 years ago at St. Dominic Hospital in Jackson, Mississippi.  He stated that believes that his treating physician at St. Dominic informed him that his current heart disability was related to the heart problems he experienced in service.  See page 9 of the hearing transcript.  In an August 2010 VA form 21-0820 (Report of General Information), the RO indicated that the hospital would process the request for records.  Subsequently, the RO noted that the records were not pertinent as they were only 12 years old and would not show a connection to service.  As the Veteran has stated that his treating physician from St. Dominic Hospital has indicated that his heart disability is service-related, the Board finds that the records are pertinent, and should be obtained upon remand.

The Veteran also testified that his private family physician W.A.M., M.D. wrote a letter on his behalf to VA that related his heart problems in service to his current heart disability.  See pages 13-14 of the hearing transcript.  The treatment records from Dr. W.A.M. dated from 1957 to 1990, and do not contain any information related to the Veteran's heart.  The Board finds that additional pertinent private treatment records are outstanding and should be obtained upon remand.

The Veteran testified that he began VA treatment at the Jackson VA Medical Center right after service discharge.  VA treatment records associated with the claims file date from April 1999 to June 2010.  Relevant VA medical records from May 1946 to March 1999; as well as any ongoing records from July 2010 to the present must be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran also testified that he had received Social Security Administration (SSA) disability benefits until the age of 65.  The Board notes in this regard that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, to include any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

The Veteran also testified that he was recently hospitalized at Tyler Holmes Memorial Hospital.  See page 19 of the hearing transcript.  He indicated that the hospitalization was essentially due to him blacking out and experiencing a stiff neck.  

Finally, as noted, the Veteran contends that the chest pains and shortness of breath (i.e., heart problems) he experienced in service are related to his current heart disability.  The Board observes that the Veteran, as a lay person, is competent to report events within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he is competent to state that experienced shortness of breath and chest pains. 

The Board is mindful that the Veteran has already been afforded a VA examination in June 2010; however, the Board finds that the examination is inadequate for adjudication purposes because the examiner did not offer an opinion as to the etiology of the Veteran's heart disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the Board finds that the Veteran undergo another VA examination to expressly address whether his reported in-service chest pain and shortness of breath is related to his current heart disability.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask them to conduct a search for any additional service treatment records to include treatment records from Fort Brooke Hospital in San Juan, Puerto Rico.  If no such records are available, then a negative reply is requested.  A copy of any request(s) sent to the NPRC, and any reply, to include any records obtained from the NPRC or a negative reply, must be included in the claims file

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. Any request(s) for the Veteran's SSA records must comply with the appropriate procedures found in VA's Adjudication Procedures Manual (M21-MR).  See M21-MR, Part III, Subpart iii, Chapter 3, Section A ("Department of Veterans Affairs (VA) Requests for Information From the Social Security Administration (SSA)").

3.  Request the Veteran provide the necessary information and release to obtain medical records from Dr. W.A.M. pertinent to the heart disability dated from 1991 to the present.

4.  Request the Veteran provide the necessary information and release to obtain medical records pertinent to his heart surgery and subsequent treatment from St. Dominic Hospital in Jackson, Mississippi and Tyler Holmes Memorial Hospital in Winona, Mississippi.

5.  After securing any necessary authorization from the Veteran, obtain all identified treatment records, to include those from the Jackson, Mississippi Medical Center dated from May 1946 to March 1999; as well as any ongoing relevant records from July 2010 to the present.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  Thereafter, afford the Veteran a VA examination for the heart disability, with an appropriate examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any heart disability is causally or etiologically related to service, to include the Veteran's reported in-service complaints of chest pain and shortness of breath.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.

In particular, review the lay statements as they relate to the development of his heart disorder, anything a previous physician told him about his heart, and provide information as to how the statements comport with generally accepted medical norms.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

7.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.
8.  After all of the above actions have been completed, readjudicate the claim.

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

9.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


